Title: From James Madison to James W. DePeyster, 27 December 1804 (Abstract)
From: Madison, James
To: DePeyster, James W.


27 December 1804, Department of State. “The subject of your letter of the 21st. inst. to the Secretary of the Treasury ought to have been addressed to this Department. Instead of one instalment, two are due to yourself, and William De Peyster & Co. to whose joint power of Attorney it will be paid at this office: they amount to 1411 36/100 dollars. Public notice was given in the Gazettes so long ago as May last, that no bills for such claims would be paid in London after the 31 August last, and as you nevertheless drew for it on Mr. Erving on the 10th. of the same month, the damages and costs of protest are the consequence of your own act.”
